Title: Memorandum [from Albert Gallatin?], 13 June 1809
From: Gallatin, Albert
To: Madison, James


June 13h. 1809.
The difficulties suggested by Col. Taylor in his letter to the President of the 26h. of May last, are not of a recent date, but have been a source of much inquietude to those who are particularly interested, for many years past.
By the cession of the state of Virginia made to the United States in the year 1784, of the Territory North West of the River Ohio, all that tract of land lying between the rivers Scioto and the little Miami, was reserved to satisfy the claims of the Officers and Soldiers of the late Virginia line for their services in the revolutionary war, conformably to grants made by the Commonwealth of Virginia, prior to said cession. In consequence of which, locations have been and daily are making on the lands so reserved, until they have extended north of the line run by the Treaty of Greenville in the year 1795.
The line from the head of the Miami to the head of the Scioto, never has been traced, but which when run will embrace a large tract of land, to which the Indian claim has never been extinguished by the United States. This is the tract referred to by Colonel Taylor.
It certainly is important that the line should be run, by which it may be ascertained what encroachments have been made on the Indian territory; and it seems reasonable also that those who have made those encroachments, should be given to understand whether the General Government, will, or will not, extinguish the Indian claim and quiet theirs.
